102 Mich. App. 679 (1981)
302 N.W.2d 278
AMERICAN TITLE INSURANCE COMPANY
v.
CITY OF DETROIT
Docket No. 47642.
Michigan Court of Appeals.
Decided January 6, 1981.
Everett L. Wittmer, for plaintiff.
George W. Crockett, Jr., Acting Corporation Counsel, and Carl Rashid, Jr., Assistant Corporation Counsel, for defendant.
Before: BRONSON, P.J., AND D.E. HOLBROOK, JR., and R.M. RANSOM,[*] JJ.
D.E. HOLBROOK, JR., J.
Petitioner, American Title Insurance Company, pays $2,662 monthly for the nonexclusive use of an office in the City-County Building. The City of Detroit appeals as of right from the decision by the Michigan Tax Tribunal that the petitioner's use of the office is not subject to taxation. The city contends that MCL 211.181(1); MSA 7.7(5)(1) controls:
"When any real property which for any reason is exempt from taxation is leased, loaned, or otherwise made available to and used by a private individual, association or corporation in connection with the business conducted for profit, the lessees or users thereof shall be subject to taxation in the same amount and to the same extent as though the lessee or user were the owner of such property."
*681 United States v Detroit, 345 Mich 601; 77 NW2d 79 (1956), states that the legislative intent of the above statute was to put businesses owning or leasing private property on an equal footing with users of tax exempt government property by eliminating any element of unfair competition between them by requiring an equal tax burden on both.
Petitioner relies on MCL 500.440; MSA 24.1440, which provides that foreign insurance companies must pay a tax equal to two percent of the premiums collected in this state. In pertinent part the statute provides:
"These specific taxes shall be in lieu of all other taxation, whether state or local, excepting for real estate owned by insurers within the state."
The petitioner does not own the property at issue. The words "owned by" have a clear and definite meaning, i.e., denoting an absolute and unqualified title. Goodwin, Inc v Orson E Coe Pontiac, Inc, 43 Mich App 640, 645; 204 NW2d 749 (1972). The petitioner does not have an absolute and unqualified title to the subject property. It has a nonexclusive use, and the title is vested in a governmental entity.
The statutes relied upon by the respective parties initially appear to be in direct conflict in pari materia. One statute creates a specific tax in lieu of all other taxes except taxes on the ownership of real property. The other statute provides that lessees or users of property shall be subject to taxation as though they were the owner.
In interpreting statutes which cover the same general material, a fundamental rule is that they must be construed together to give meaning to both, if at all possible. Council No 23, Local 1905, AFSCME v Recorder's Court Judges, 399 Mich 1, *682 10; 248 NW2d 220 (1976). Holding that the Insurance Code provision controls is consistent with the legislative intent of both statutes. In the instant case, petitioner does not possess an unfair advantage over its competition. It pays $31,944 annually for the use of an area which is also utilized by employees of other title insurance underwriters. Petitioner does not escape taxation, as it is required to pay a tax of two percent on all premiums, subject to certain deductions. We agree with the Tax Tribunal that petitioner is exempt from taxation on the subject property.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.